
	

116 SRES 145 ATS: Commemorating the bicentennial of the birth of Rabbi Isaac Mayer Wise and the 130th anniversary of the founding of the Central Conference of American Rabbis.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 145
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2019
			Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the bicentennial of the birth of Rabbi Isaac Mayer Wise and the 130th anniversary of
			 the founding of the Central Conference of American Rabbis.
	
	
 Whereas March 29, 2019, marks the bicentennial of the birth of Rabbi Isaac Mayer Wise (referred to in this preamble as Rabbi Wise) on March 29, 1819;
 Whereas Rabbi Wise— (1)moved to Cincinnati, Ohio, in 1854; and
 (2)resided in Cincinnati, Ohio, until his death in 1900; Whereas Rabbi Wise is widely recognized as—
 (1)the pioneering architect of Reform Judaism in the United States; and (2)the founding organizer of Reform Jewish institutions in the United States;
 Whereas the United States is home to the largest Reform Jewish community in the world, which considers Rabbi Wise to be 1 of the preeminent founders;
 Whereas in 1873, Rabbi Wise founded the Union of American Hebrew Congregations, now known as the Union for Reform Judaism;
 Whereas in 1875, Rabbi Wise founded Hebrew Union College, now known as Hebrew Union College–Jewish Institute of Religion, which, as of March 2019—
 (1)has campuses in— (A)Cincinnati, Ohio;
 (B)Los Angeles, California; (C)New York, New York; and
 (D)Jerusalem; (2)is the premier Jewish seminary in North America; and
 (3)is the academic, spiritual, and professional leadership development center of Reform Judaism; Whereas in 1889, Rabbi Wise founded the Central Conference of American Rabbis;
 Whereas in 2019— (1)the annual convention of the Central Conference of American Rabbis shall be held in Cincinnati, Ohio; and
 (2)the Central Conference of American Rabbis shall celebrate the 130th anniversary of the founding of the Central Conference of American Rabbis at that convention;
 Whereas the Senate congratulates the Central Conference of American Rabbis for reaching the significant milestone of 130 years as an organization; and
 Whereas, for 130 years, the Central Conference of American Rabbis has made invaluable contributions to the cultural and religious fabric of the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes March 29, 2019, as the bicentennial of the birth of Rabbi Isaac Mayer Wise (referred to in this resolving clause as Rabbi Wise);
 (2)recognizes the outstanding accomplishments of Rabbi Wise, which have had an enduring effect on life, culture, and religion in the United States;
 (3)recognizes the extraordinary role of Rabbi Wise in the history of the United States; and (4)congratulates the Central Conference of American Rabbis on the 130th anniversary of the founding of the conference by Rabbi Wise.
